Rombauer, P. J.
—This is a proceeding in equity brought by the plaintiffs, who are the creditors of the Butchers and Drovers Bank, against the defendants appealing, and a number of other defendants, to recover from them the unpaid balances of stock subscription. The claim of the plaintiffs on which the action is prosecuted amounts, according to the finding of the court, to $26,671. The liability of the appealing defendants amounts, in the- aggregate, to more than $2,500, although individually each is responsible for less than that amount. From the judgment rendered by the trial court the plaintiffs appealed to the supreme court, and the defendants to this court. The plaintiffs now move for the transfer of this case to the supreme court, where their appeal is pending.
It will be thus seen that the case is similar in its features to the case of Priest v. Deaver, 21 Mo. App. 209, which we transferred to the supreme court, following the ruling -of the supreme court in Humphreys v. Atlantic Milling Co. Besides this, we have held that, where both parties appeal and the appeal of one party is returnable to the supreme court and that of the other to the court of appeals, the latter court should, upon a fair interpretation of the constitution, transfer the cause to the supreme court, so that the latter may have *450both appeals before it, and be thus enabled to make a final disposition of the entire cause. Reed v. Painter, 58 Mo. App. 661.
It is, therefore, ordered that this cause be transferred to the supreme court.
All the judges concur.